Court of Claims jurisdication; tort claim. — On December 14,1973 the court issued the following order:
“This case comes before the court on defendant’s motion for summary judgment on plaintiff’s petition. The court does not consider this an appropriate case for summary judgment under Eule 101, but,
“it is ordered that the petition be and the same is dismissed with prejudice pursuant to Court of Claims Eule 102(b) for failure to comply with the rules of the court and pursuant to Eule 35 for failure to file an appropriate petition.
“rr is further ordered that, to the extent the alleged petition describes a cause of action, it is deemed to be a tort and not within the jurisdiction of this court; 28 U.S.C. § 1491; Basso v. United States, 239 U.S. 602 (1916); Algonac Mfg. Co. v. United States, 192 Ct. Cl. 649, 663, 428 F. 2d 1241, 1249 (1970) ; McCreery v. United States, 161 Ct. Cl. 484 (1963).”